Title: Cash Accounts, October 1774
From: Washington, George
To: 



[October 1774]



Cash


Octr 15—
To Ditto [Cash] recd from Mr Wm Milner in Acct £158.10.10 Pensa. Cy eql in Virga
[£] 126.16. 8


20—
To Ditto of the Treasurer by Peyton Randolph Esqr. on Acct of my Exps. to Phila. as above
8.12. 4


30—
To Cash won at Cards during my stay in Philadelphia
7. 0. 0



Contra


Octr   —
By Sundries purchd in Phila viz.
[Pa. currency]


5—
12 pr Woolcards
[£] 1.10. 0



6 pr Cotton Do
1. 0. 0



1 Pocket Book
0.15. 0


8—
1 Bell & Furniture
1.16.10



Mr Barrells Acct
5. 7. 6



1 ps. Irish Linnen
4.13. 9


10—
1 lb. of Snuff
0. 7. 6



Mr Marchington’s 2d Ac[c]t
19. 4. 0



Mr Simpson for Shoes
4. 6. 0


12—
Mr Marchington’s 3d Acct
15. 6. 9



2 pr white Ribd Hose
0.15. 0


13—
1 Pocket Book
1. 5. 0



1 Watch Key
0. 1. 0


15—
Mr Milners Acct
197.14. 5



4 Bottle Labels
2. 8. 0



1 Watch Key
0. 2. 6



a Sword Chain
2. 0. 0



8 Cakes Shoe blackg
0.12. 0


19—
22½ yds paintd Ribbon
2.16. 3


20—
Mr Wm Milners 2d Ac[c]t
3.15. 0


21—
4 yds paintd Ribbon
0. 9. 0



10 yds of edging
0.10. 0



4 pr Nutt Crackers
0.12. 0



1 Small hand vice
0. 5. 6


22—
1 dozn pr course yn Hose
2.10. 0



1 pr yarn Gloves
0. 2. 6


24—
1 pr Buckskin Gloves
0. 7. 6



2 pr of Shoes for self
1. 3. 6



Cloak for my Mother
10. 2. 1



an artificial Magnet
0. 1. 6



10 yards of edging
0.10. 0


25—
Mr Wm Milnors 3d Acct
15. 8. 6



Ditto for 6 fish Rimbs
1. 2. 6



a Pockt Book Mrs W——n
4.15. 0



a pr of Gloves
0. 3. 6



a Chaize for my Mother
40. 0. 0



Sundry Pamphlets
0.17. 6


27—
By Expences in Philada
62. 2. 4



By Charity there
5.18. 2



By Cash given away
13.10. 0




By Servants
3. 4. 0


30—
By Exps. in returng from Phila.
8.15. 1




563.16. 9



Deduct 25 PrCt Excha. to reduce it to Virginia curry
112.15. 4



[Va. currency]
451. 1. 5


Octr   —
By Cash to Mr Custis
25. 0. 0



By Mrs Washington
1. 4. 0



By Thos Bishop for his wife
1.10. 0



By Cash for 2334 feet of Inch Pine Plk
7. 0. 0



By Ditto pd Gilbt Simpson Youghy
 12. 0. 0

 
  
  By Mr Young’s Exps in haug to Youghy
   8.17. 8
 


By Cash to him
1.18. 4



By Ditto paid the Sheriff of Fairfax
24. 0. 0


